Opinion filed July 27, 2006















 








 




Opinion filed July 27, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                       Nos. 11-05-00131-CR & 11-05-00132-CR 
 
                                                    __________
 
                            ENRIQUE SANTANA RANGEL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                 On
Appeal from the Criminal District Court No. 3
 
                                                          Dallas County, Texas
 
                            Trial
Court Cause Nos. F-0443562-KJ & F-0443569-KJ
 

 
                                                                   O
P I N I O N
 




Enrique Santana Rangel appeals his conviction by a
jury, upon his plea of guilty, of two offenses of aggravated sexual assault of
a child under the age of fourteen.  The
jury assessed his punishment in each case at twenty-five years in the Texas
Department of Criminal JusticeB
Institutional Division, to be served concurrently, and a fine of $10,000.  In two points, he contends that the trial
court erred in allowing evidence of extraneous offenses and prior bad acts
against a person who was neither a party to the charges against him nor a
testifying witness and in allowing the prosecutor to ask during voir dire an
improper commitment question respecting the proper purpose of punishment.  Inasmuch as Rangel presented no objection to
the evidence of which he complains or to the prosecutor=s
question on voir dire, nothing is preserved for review.  Tex.
R. App. P. 33.1(a); Dixon v. State, 2 S.W.3d 263, 265 (Tex. Crim.
App. 1998); Robinson v. State, 85 S.W.3d 338, 340 (Tex. App.CTexarkana 2002, pet. ref=d). 
Rangel presents no case suggesting that any error was preserved on
appeal despite the lack of an objection, and we are not aware of any.  We overrule points one and two.
The judgment is affirmed.      
 
PER CURIAM
 
July 27, 2006  
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  McCall, J., and
Strange,
J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth sitting by assignment.